Hudgins, J.,
dissenting.
I think the evidence for the Commonwealth, tending to prove that the accused was guilty of obtaining property from the owner by trickery with intent to steal, was sufficient to raise an issue to be determined by a jury. The accused wrongfully took the watch without the consent of the owner. He did not return it or communicate with the owner about it. He gave it to his girl and, when arrested, vehemently denied that he knew anything about the watch. Later, it was found in a jar hidden under the house occupied by the accused.
The Commonwealth failed to prove that the value of the watch alleged to have been stolen was $5 or more. This necessarily means that the accused could not be found guilty of a felony. I think the case should be reversed and remanded, with instructions to give the accused a new trial on the charge of simple larceny.